 1 LTL ATTORNEYS LLP
   James M. Lee (Bar No. 192301)
 2 james.lee@ltlattorneys.com
   300 S. Grand Avenue, Suite 1400
 3 Los Angeles, CA 90071
   Telephone: 213-612-8900
 4 Facsimile: 213-612-3773

 5 Attorney for Plaintiff
   Thomas McKeever
 6

 7 MZF LAW FIRM, PLLC
   Mateo Z. Fowler (CA Bar No. 241295)
 8 1105 Nueces Street, Ste. A
   Austin, Texas 78701
 9 Telephone: (281) 546-5172
   E-Mail: mateofowler@mzflaw.com
10
   Attorney for Defendants
11 OpenSpend, Inc. and Sean Maney

12
                              UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14

15
     THOMAS McKEEVER,                           CASE NO.: 3:18-cv-02851-EDL
16
           Plaintiff,                           STIPULATION OF DISMISSAL
17

18         v.

19   OPENSPEND, INC., a Delaware                Complaint filed: May 15, 2018
     corporation; SEAN MANEY, an
20
     individual, and DOES 1 through 10,
21
            Defendants.
22

23

24

25

26

27
28


                                                            STIPULATION OF DISMISSAL
 1                                  STIPULATION OF DISMISSAL

 2          Plaintiff Thomas McKeever, on the one hand, and Defendants Openspend, Inc. and Sean

 3 Maney, on the other hand, hereby stipulate as follows:
 4          WHEREAS, on August 28, 2019, the parties settled this action before private Mediator

 5 Bill Fowler in Austin, Texas as to all parties and causes of action.
 6          NOW THEREFORE, IT IS HEREBY STIPULATED by and between the parties to

 7 this action through their designated counsel that the above-captioned action be and hereby is
 8 dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1) with each party
 9 to bear their own fees and costs.
10
11 On Behalf of Plaintiff
     Dated: October 1, 2019                          LTL ATTORNEYS LLP
12
13                                                   By: /s/ James M. Lee
14                                                   James M. Lee
                                                     Attorney for Thomas McKeever
15
16 On Behalf of Defendants
     Dated: October 1, 2019                          MZF Law Firm, PLLC
17
18
                                                     By: /s/ Mateo Z. Fowler
19                                                   Mateo Z. Fowler
                                                     Attorney for Defendants Openspend, Inc. and
20                                                   Sean Maney
21
22                                      FILER’S ATTESTATION
23          Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, James M. Lee, hereby
24 attests that concurrence in the filing of the documents has been obtained from the signatories
25 above.
26
27 Dated: October 1, 2019                            By: /s/ James M. Lee
                                                     James M. Lee
28
                                                     1
                                                                          STIPULATION OF DISMISSAL
